KRUEGER, Judge.
The appellant was tried and convicted of the offense of possessing for the purpose of sale spirituous liquor capable of producing intoxication, and his punishment was assessed *759at confinement in the state penitentiary for a term of one year.
The record is before ns without a statement of facts or hills of exceptions. No defect either in the indictment or in the procedure has been pointed out or has been perceived. No question is presented for review.
The judgment of the trial court is in all things affirmed. ■
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the'judges of the Court of Criminal Appeals and approved by the court.